DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previous claims were all directed to the embodiment shown in Figs. 24-26 as independent claims 1 and 20 recite a deployable tooth and a break-away bridge.  New claims 21-23 recite a patient-specific movable member (see claim 21).  There is no indication in the specification that the deployable tooth (which is the component that moves) is patient-specific.  Furthermore, the application that is incorporated by reference, US. 16/207,116 (see para. 0021 of the specification), does not disclose a movable member and thus cannot disclose a patient-specific movable member.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the friction (claim 8), the interference fit (claim 9), and the deformation (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-23 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Note that the aforementioned figures appear to be identical to Figs. 23D-24 of U.S. Patent No. 6,696,073 B2.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 has been amended to recite “deformation of the tooth and/or the base.”  The specification recites “deformation between surfaces of tooth 202 and opening 231” (see para. 0026).  Thus, the specification is not stating that the tooth and/or base are deformed, but that some 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “from the recess.”  However, claim 1 recites “at least one recess,” which means that there may be multiple recesses.  Thus, it is unclear whether the recitation of “the recess” in claim 2 is intended to refer to only one recess, more than one but less than all recesses, or all of the recesses.  Note, however, that claim 1 only recites “a deployable tooth” (singular).  Thus, the Examiner is interpreting “from the recess” as “from one recess of the at least one recess.”
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “in the recess.”  However, claim 1 recites “at least one recess,” which means that there may be multiple recesses.  Thus, it is unclear whether the recitation of “the recess” in claim 3 is intended to refer to only one recess, more than one but less than all recesses, or all of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9, 11-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne et al. (US 2005/0049590 A1) in view of Miller et al. (US 2018/0338841 A1) and O’Neil et al. (US 2015/0305878 A1). 
Claim 1. Alleyne et al. disclose an interbody implant system for use in a patient’s spine, comprising: a base (housing 60) comprising two or more bone contacting surfaces (surfaces with openings 80) including a first bone contacting surface (surface that would be in contact with a first vertebra) having a first shape configured to contact a first vertebral endplate and a second bone contacting surface (surface that would be in contact with a second vertebra) having a second shape configured to contact a second vertebral endplate; at least one recess (openings 80) in at least one of the first or second bone contacting surfaces, the recess configured for containing a tooth; a deployable tooth (spikes 67, 68, 69, and 70) configured to provide fixation between the base and at least one of the first or second vertebral endplates; a bridge (springs 72) between the tooth and the base for providing a first relative position (see Fig. 6B; para. 0055 states that springs 72 hold spikes 67, 68, 69, and 70 inwards towards the center of housing 60) between the tooth and the base; and a locking mechanism (shaft 62 and wedges 64 and 66) for providing a second relative position (see Fig. 6G; para. 0057 states that shaft 62 is rotated to cause wedges 64 and 66 to apply a force to deploy spikes 67, 68, 69, and 70; note that this force overcomes the holding force generated by springs 72) between the tooth and the base (Figs. 6A-6G). 
Claim 2. Alleyne et al. disclose an opening (hole in the bone contacting surface that leads to opening 80) that is configured to allow displacement and restrict expulsion 
Claim 3. Alleyne et al. disclose an opening (hole in the bone contacting surface that leads to opening 80) in the recess sized such that the tooth cannot be permanently disassociated from the implant (see Fig. 6G; note that the bases of spikes 67, 68, 69, and 70 are larger than openings 80) (Figs. 6A-6G). 
Claim 4. Alleyne et al. disclose wherein the first relative position is sub-flush (see the position of spikes 67, 68, 69, and 70 relative to openings 80 in Fig. 6B) and the second relative position is super-flush (see the position of spikes 67, 68, 69, and 70 relative to openings 80 in Fig. 6G) (Figs. 6A-6G). 
Claim 5. Alleyne et al. disclose wherein the tooth comprises a sharp tip (see pointed tip of spikes 67, 68, 69, and 70 in Fig. 6B) to provide fixation between the base and the anatomy of the subject (Figs. 6A-6G). 
Claim 6. Alleyne et al. disclose wherein the tooth is subjected to a substantially axially-directed force (force applied by wedges 64 and 66 that pushes spikes 67, 68, 69, and 70 from the position in Fig. 6B to the position in Fig. 6G) (Figs. 6A-6G). 
Claim 7. Alleyne et al. disclose one or more additional teeth (note that there are four spikes 67, 68, 69, and 70) and one or more additional recesses (note that there are four openings 80) configured to correspond with the one or more additional teeth (Figs. 6A-6G). 
Claim 8. Alleyne et al. disclose wherein the locking mechanism comprises friction between the tooth and the base (wedges 64 and 66 apply friction to the enlarged 
Claim 9. Alleyne et al. disclose wherein the locking mechanism comprises an interference fit between the tooth and the base (ramped surfaces of wedges 64 and 66 are in an interference fit with ramped surfaces of the enlarged flanges of spikes 67, 68, 69, and 70 as shown in Fig. 6G) (Figs. 6A-6G). 
Claim 11. Alleyne et al. disclose wherein the locking mechanism comprises inter-locking features between the tooth and the base (ramped surfaces of wedges 64 and 66 interlock with ramped surfaces of the enlarged flanges of spikes 67, 68, 69, and 70 as shown in Fig. 6G) (Figs. 6A-6G). 
Claim 12. Alleyne et al. disclose wherein the implant comprises at least one of Titanium (see titanium in para. 0036), Ti6Al4V, or Titanium alloy (Figs. 6A-6G). 
Claim 13. Alleyne et al. disclose wherein the implant comprises a polymer (see PEEK in para. 0036) (Figs. 6A-6G). 
Claim 14. Alleyne et al. disclose wherein the implant comprises polyether ether ketone (PEEK) (see PEEK in para. 0036) (Figs. 6A-6G). 
Claim 17. Alleyne et al. disclose wherein the two or more bone contacting surfaces comprise two opposing bone contact surfaces (surfaces with openings 80) (Figs. 6A-6G). 
Claim 20. Alleyne et al. disclose a method for implanting an implant within a spine of a patient, comprising: providing an interbody implant system comprising: a base (housing 60) comprising two or more bone contacting surfaces (surfaces with openings 80) including a first bone contacting surface (surface that would be in contact 
	Alleyne et al. fail to disclose that the interbody implant system is patient-specific (claims 1 and 20), that the first and second shapes are patient-specific and are configured to match the first and second vertebral endplates, respectively (claims 1 and 20), that the bridge is a break-away bridge (claims 1 and 20), that the patient-specific interbody system is configured to provide a patient-specific correction to the claims 1 and 20), that the break-away bridge is configured to fracture when the tooth is subjected to the substantially axially-directed force (claim 6), that the implant comprises one or more additive manufactured features (claim 15), and that the break-away bridge comprises a first, locked condition, and a second, unlocked condition, the second unlocked condition activated by the application of a force or moment (claim 18).
	Miller et al. teach an interbody implant system comprising: a base (spacer 210) comprising two bone contacting surfaces (top surface 211 and bottom surface 212); at least one recess (channels 250) in each of the bone contacting surfaces, the recess configured for containing an anchoring element; a deployable anchoring element (anchors 245) to provide fixation between the base and the anatomy of a subject; and a break-away bridge (frangible connections 229) between the anchoring element and the base for providing a first relative position (see Fig. 8) between the anchoring element and the base, wherein the break-away bridge is configured to hold the anchoring element in the first relative position during insertion of the implant between vertebrae (para. 0057 states that frangible connections 229 are strong enough to withstand forces during insertion of spacer 210), wherein the break-away bridge is configured to fracture when the anchoring element is subjected to a substantially axially-directed force (para. 0057 states that frangible connections 229 shear upon application of axially-directed force to anchors 245), wherein the base, anchoring element, and break-away bridge are formed by additive manufacturing (para. 0057 states that anchors 245 are attached to channels 250 with frangible connections 229 that are created using 3D printing), and wherein the break-away bridge comprises a first, locked condition (condition prior to 
	O’Neil et al. teach a patient-specific interbody implant system (see paras. 0007 and 0027-0030) comprising: a base (see paras. 0027-0030 referencing “fusion cage”) comprising two bone contacting surfaces (see paras. 0029-0030 referencing “upper endplate” and “lower endplate” attached to the core component) including a first bone contacting surface (“upper endplate”) having a first patient-specific shape configured to match a first vertebral endplate (see para. 0030, which states that the upper endplate is manufactured from 3D images of the upper vertebral endplate of the patient) and a second bone contacting surface (“lower endplate”) having a second patient-specific shape configured to match a second vertebral endplate of the patient (see para. 0030, which states that the lower endplate is manufactured from 3D images of the lower vertebral endplate of the patient), wherein the patient-specific interbody system is configured to provide a patient-specific correction to the patient’s spine when implanted between the first vertebral endplate and the second vertebral endplate (see para. 0007, which mentions determining a desired lordosis and other characteristics once spinal alignment has been determined and using those characteristics to make a patient-specific implant) (paras. 0007 and 0027-0030).  Such a patient-specific configuration maximizes contact area between the vertebral endplates and the implant and reduces subsidence and expulsion (see para. 0007).
claims 1 and 20), wherein the break-away bridge is configured to fracture when the tooth is subjected to the substantially axially-directed force (claim 6), wherein the implant comprises one or more additive manufactured features (claim 15), and wherein the break-away bridge comprises a first, locked condition, and a second, unlocked condition, the second unlocked condition activated by the application of a force or moment (claim 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Alleyne et al. by making the interbody implant system patient-specific (claims 1 and 20) such that the first and second shapes are patient-specific and are configured to match the first and second vertebral endplates, respectively (claims 1 and 20) and the patient-specific interbody system is configured to provide a patient-specific correction to the patient’s spine when implanted between the first and second vertebral endplates (claims 1 and 20), as suggested by O’Neil et al., as such a patient-specific .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773